DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer et al. (6,424,885) in view of Houser et al. (8,182,501).  With respect to claims 1-9, Niemeyer et al. disclose the invention substantially as claimed.  Niemeyer et al. disclose, at least in figures 7-12A and 14 and col. 16, line 18 to col. 17, line 17; col. 21, line 61 to col. 23, line 10; col. 29, line 41 to col. 32, line 53; a method, comprising: advancing an end effector (58) of a surgical tool (14) to a surgical site (according to col. 30, lines 58-60); setting a desired force vector (e.g., a Cartesian force, according to col. 30, lines 44-50) to be assumed on the end effector during actuation of the end effector; engaging tissue (i.e., body tissue) at the surgical site with the end effector and calculating a force vector (e.g., a force of contact, according to col. 30, lines 58-61) assumed on the end effector; and maneuvering the end effector to obtain the desired force vector, wherein the method further comprises: capturing images (e.g., optical .
However, Niemeyer et al. do not explicitly disclose setting a desired force vector that will be assumed on the end effector while actuating the end effector to engage tissue.  Houser et al. teach, at least in figures 1 and 2 and col. 3, lines 26-48; col. 4, lines 38-52; and col. 5, lines 21-31;  a method with an end effector (e.g., 18) compatible with computer and robotic systems (according to col. 4, lines 21-31 and col. 6, lines 4-8), wherein the method includes, according to col. 4, lines 38-49, setting (with “a force creating means 28” with “user-settings”) a desired force vector (“the value or range of the force or pressure”) that will be assumed on the end effector while actuating the end effector to engage tissue, wherein the desired force is controllable even after positioning the end effector to a surgical site (e.g., a blood vessel, according to col. 3, lines 35-41).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Houser et al., to modify the method of 
With respect to claim 10, Niemeyer et al. disclose the invention substantially as claimed, wherein the end effector comprises opposing jaws (58.1 and 58.2, as shown in figures 5 and 7) to engage tissue, and wherein the method, according to col. 13, lines 11-24, further comprises: advancing one or more additional end effectors (58, as shown in fig. 7) to the surgical site; grasping the tissue at the surgical site with the one or more additional end effectors; and actuating the end effector (e.g., closing the jaws)  to produce a surgical treatment to the grasped tissue.  However, Niemeyer et al do not explicitly disclose maneuvering the one or more additional end effectors to increase a tension of the tissue.  Nevertheless, Niemeyer et al. disclose, in col. 22, line 54 to col. 23, line 7, that motor currents of a master manipulator may provide force feedback to a surgeon based on forces applied to the slave by the “surgical environment,” which includes body tissue (according to col. 30, lines 58-61).  Houser et al. also teach, in col. 5, lines 21-31, that force and/or pressure sensors may be used to control an end effector, and that the forces or pressures may be gauged and monitored during a surgical treatment.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Niemeyer et al., so that the one or more additional end effectors are maneuvered to increase tension of a tissue.  Such a modification would allow an end effector to provide a force feedback (a measure of tension) to a surgeon and allow the surgeon to properly .
Response to Amendment
Applicant’s arguments with respect to claim 1-10 have been considered but are moot in view of new grounds of rejection.

Conclusion
Bowling et al. (9,119,655), Richmond et al. (9,314,307), Rabindran et al. (2021/0052340) teach methods with end effectors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771